                    Case 3:20-cv-00242-RS Document 11 Filed 02/03/20 Page 1 of 1


AO 399 (01/09) Waiver of the Service of Summons


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Northern District of California

             International Fur Trade Federation
                                                                           )
                              Plaint (If
                                                                           )
                                 V.                                        )      Civil Action No. 3:20-cv-00242-RS
                                                                                                   4:20-cv-00242-DMR
         City and County of San Francisco et al.                           )
                             Defendant                                     )

                                             WAIVER OF THE SERVICE OF SUMMONS

To:                    Michael Tenenbaum, Esq.
             (Name ofthe plaintb1fs attorney or unrepresented plaint(fJ)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                01/22/2020              the date when this request was sent (or 90 days if it was sent outside the
                                                           ,


United States). If I fail to do so, a default judgment will be entered against me or the entity I r present.

Date:
                                                                                            Signature of the attorney o unrepresentedparty

        GoLv4       Col Qz                               ccj
        Printed name ofparty waiving service ofsummons                                                        Printed name

                                                                                    c4         vq’ Sc
                                                                                       0y1     Qrô Go          .                        P.
                                                                                                                 Address

                                                                                  tef              AkcreNciLf
                                                                                                             E-mail address

                                                                                    ts-
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 ofthe Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

           “Good cause” does not include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

          If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
